IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


WENDY L. WILLIAMS                         : No. 160 WAL 2016
                                          :
                                          :
           v.                             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
DONALD SCOTT AND YVONNE                   :
FLOWERS                                   :
                                          :
                                          :
PETITION OF: DONALD SCOTT                 :


                                     ORDER



PER CURIAM

     AND NOW, this 10th day of August, 2016, the Petition for Allowance of Appeal is

DENIED.